PER CURIAM.
The order under review which dismissed the plaintiff’s amended complaint with prejudice “as being brought without the statute of limitations period” is reversed. The question whether the statute of limitations barred this fraud action depends on whether the plaintiff “by the exercise of reasonable diligence should have known he had a cause of action against [the] defendant.” Here, this question involves disputed issues of material fact which must be determined by a jury. First Federal Savings & Loan Ass’n of Wisconsin v. Dade Federal Savings & Loan Ass’n, 403 So.2d 1097, 1101 (Fla. 5th DCA 1981).
REVERSED AND REMANDED.